Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
	Allowable Subject Matter
	Applicant has furnished for the Examiner’s consideration an IDS that names the same reference (Harashina et al., U.S. Patent Application Publication No. 2006/0052492) cited previously as a foundation for rejection of those embodiments of the instant invention for which the two required additives to the polyacetal were a substituted hydantoin and a guanamine compound.  A single permutation of the prior art invention from Table 4, among many, was relied upon in formulating the rejection.  The substituted hydantoin allantoin was a component of that composition and is mentioned separately as a small subgenus of suitable compounds to fulfill the role of a heat stabilizer among a laundry list of others outlined in [0109-0132] spanning several pages of the broader description.  That is to say, there is no particular emphasis on the combination of allantoin and guanamine, and the rejection was predicated on that singular example.  Harashina ‘492 also alludes to the employment of antioxidants, processing stabilizers, and light stabilizers for which there are other pages long lists of compounds.  All of these act together apparently to prevent the depolymerization of the polyacetal and evolution of formaldehyde.  

	In re Kerkhoven 205 USPQ 1069 holds that, “it is prima facie obvious to combine two compositions, each of which is taught by prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.”  The Examiner had given particular consideration to employing this citation to rationalize a rejection over the combined teachings of the aforementioned Harashina disclosures.  However, because (i) the combination of the guanamine and substituted hydantoin are only described in a single example with no emphasis on this blend of materials otherwise, (ii) the number of total permutations of each type of additive is really quite significant, and (iii) the substituted hydantoin in (‘492) and the amino acid in (‘064) appear to be alternative embodiments of a heat stabilizer (and, therefore, fulfilling the same role), the Examiner concluded that any attempt to assert unpatentability relying on the Kerkhoven decision, would have been rooted in improper hindsight.  That is, without impermissible hindsight, the skilled artisan does not arrive at the conclusion that it would be obvious to add a phenol compound/amino acid heat stabilizer blend to a composition already containing a heat stabilizer (allantoin) but the composition summarized in Table 4, entry 44 specifically as this is the only trial in the entirety of Harashina (‘492’) comprising both the guanamine and allantoin.
	Claims 22, 26-27, 29, and 32-42 remain allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 16, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765